          Case 3:18-cv-01571-HZ      Document 12    Filed 12/26/18   Page 1 of 5




GREGORY M. GARVIN, MO Bar # 38460
Acting United States Trustee for Region 18
JONAS V. ANDERSON, VA Bar # 78240
Acting Assistant United States Trustee
Department of Justice
Office of the United States Trustee
620 SW Main, Suite 213
Portland, OR 97205
Tel: (503) 326-4000
Email: jonas.v.anderson@usdoj.gv
RAMONA D. ELLIOTT
Deputy Director/General Counsel
P. MATTHEW SUTKO
Associate General Counsel
JOAN S. SWYERS
BETH A. LEVENE
Trial Attorneys
Department of Justice
Executive Office for
United States Trustees
441 G Street, NW, Suite 6150
Washington, DC 20530
Tel: (202) 307-1399
Email: joan.s.swyers@usdoj.gov
Attorneys for Appellee


                     IN THE UNITED STATES DISTRICT COURT

                           FOR THE DISTRICT OF OREGON

IN RE KATHLEEN ARTHUR, Debtor.                     Case No.: 3:18-CV-01569-HZ
IN RE MARY ANN MICHIKO ROBERTS,
                                                   Consolidated with Case Nos.:
Debtor.                                            3:18-CV-01570 and 3:18-CV-01571
IN RE CHERYL KAE STITES, Debtor.
_______________________________________            MOTION OF APPELLEE, GREGORY
VINCENT HOWARD and                                 M. GARVIN, ACTING UNITED
HOWARD LAW, P.C.,                                  STATES TRUSTEE, FOR A STAY IN
                                                   LIGHT OF LAPSE IN
                      Appellants,                  APPROPRIATIONS
v.
GREGORY M. GARVIN,
ACTING UNITED STATES TRUSTEE,
                      Appellee.



MOTION FOR STAY IN LIGHT OF LAPSE IN APPROPRIATIONS Page 1 of 5
          Case 3:18-cv-01571-HZ    Document 12    Filed 12/26/18   Page 2 of 5




         Appellee, Gregory M. Garvin, the Acting United States Trustee for Region

18 (“United States Trustee”), hereby moves under Fed. R. Bankr. P. 9013, and

under all other applicable statutes and rules, for a stay of the above-captioned

cases.

         1.    Opposing counsel has authorized counsel for the United States

Trustee to state that Appellants have no objection to this motion as long as the stay

does not extend beyond twenty-one days. Although the requested stay may not last

longer than twenty-one days, as explained below, the United States Trustee’s

motion is not limited to twenty-one days.

         2.    At the end of the day on December 21, 2018, the appropriations act

that had been funding the Department of Justice, including the United States

Trustee Program, expired and appropriations to the Department lapsed. The

Department does not know when funding will be restored by Congress.

         3.    Absent an appropriation, Department of Justice attorneys and

employees, including the United States Trustee and his staff, are prohibited from

working, even on a voluntary basis, except in very limited circumstances,

including “emergencies involving the safety of human life or the protection of

property.” 31 U.S.C. § 1342.




MOTION FOR STAY IN LIGHT OF LAPSE IN APPROPRIATIONS Page 2 of 5
        Case 3:18-cv-01571-HZ       Document 12    Filed 12/26/18   Page 3 of 5




      4.     Undersigned counsel for the Department of Justice, through the

United States Trustee, therefore requests a stay of the above-captioned cases until

Congress has restored appropriations to the Department.

      5.     If this motion for a stay is granted, undersigned counsel will notify the

Court as soon as Congress has appropriated funds for the Department, including

the United States Trustee Program, or enacted another continuing resolution. The

United States Trustee requests that, at that point, all current deadlines for the

parties be extended commensurate with the duration of the lapse in appropriations.

      Therefore, although we greatly regret any disruption caused to the Court and

the other litigants, the United States Trustee hereby moves for a stay of the above-

captioned cases until Department of Justice attorneys are permitted to resume their

usual civil litigation functions.

Date: December 27, 2018

                                            Respectfully submitted,


                                            By: /s/ Jonas V. Anderson
                                               Jonas V. Anderson
                                               Acting Assistant United States Trustee




MOTION FOR STAY IN LIGHT OF LAPSE IN APPROPRIATIONS Page 3 of 5
       Case 3:18-cv-01571-HZ   Document 12   Filed 12/26/18   Page 4 of 5




RAMONA D. ELLIOTT                        GREGORY M. GARVIN
Deputy Director/General Counsel          Acting United States Trustee
P. MATTHEW SUTKO                         JONAS V. ANDERSON
Associate General Counsel                Acting Asst. United States Trustee
JOAN STENTIFORD SWYERS                   Department of Justice
BETH A. LEVENE                           Office of the United States Trustee
Trial Attorneys                          620 SW Main, Suite 213
Department of Justice                    Portland, OR 97205
Executive Office for                     (503) 326-4000
United States Trustees
441 G Street, NW, Suite 6150
Washington, DC 20530
Tel: (202) 307-1399
Email: joan.s.swyers@usdoj.gov




MOTION FOR STAY IN LIGHT OF LAPSE IN APPROPRIATIONS Page 4 of 5
        Case 3:18-cv-01571-HZ     Document 12    Filed 12/26/18   Page 5 of 5




                         CERTIFICATE OF SERVICE


      I certify that on December 26, 2018, I filed the Motion of Appellee, Gregory

M. Garvin, Acting United States Trustee, for a Stay in Light of Lapse of

Appropriations (“Motion”) in the Court’s Electronic Case Filing System and a true

and correct copy of the Motion will be served by operation of the Court’s

electronic filing system upon all parties who have requested service in this case.


                                              /s/ Jonas V. Anderson
                                              Jonas V. Anderson




MOTION FOR STAY IN LIGHT OF LAPSE IN APPROPRIATIONS Page 5 of 5
